 1                                 UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4     JOHN RUIZ,                                            Case No. 2:18-cv-00091-RFB-EJY
 5                   Plaintiff,
                                                                          ORDER
 6            v.
 7     NEVADA DEPARTMENT OF
       CORRECTIONS, et al.,
 8
                     Defendants.
 9

10           Presently before the Court is Plaintiff’s Motions to Extend Time (First Request) to Serve
11   First Amended Complaint and “for a (90) Day Extension … to Correctly Be Able to Legally Service.”
12   ECF Nos. 26 and 27.
13           On August 27, 2019, the Court issued an Order granting Plaintiff’s application to proceed in
14   forma pauperis and simultaneously gave Plaintiff ninety (90) days from the date of the Order to
15   perfect service. ECF No. 21. This effectively gave Plaintiff up to and including November 25, 2019
16   to perfect service. For this reason, Plaintiff’s Motions ECF Nos. 26 and 27 are moot.
17           Accordingly,
18           IT IS HEREBY ORDERED that Plaintiff’s Motion to Extend Time (First Request) to Serve
19   First Amended Complaint (ECF No. 26) is DENIED as moot.
20           IT IS FURTHER ORDERED that Plaintiff’s Motion to Extend Time (Second Request) to
21   Serve First Amended Complaint (ECF No. 27) is DENIED as moot.
22          DATED THIS 22nd day of October, 2019.
23

24
                                           ELAYNA J. YOUCHAH
25                                         UNITED STATES MAGISTRATE JUDGE
26

27

28
                                                     1
